MONROE, C. J.
The plaintiff in this case sues on certificates of deposit, identical, save as to the amounts, with that sued on in the case of Benjamin Guy Painter v. Same Defendant, 73 South. 266,1 this day decided. The pleadings in the two eases are the same, and they were consolidated for the purposes of the trial and submitted on the same evidence and argument; the law to be applied and the reasons for judgment must therefore be the same in the two cases; and, as those reasons have been assigned in the opinion handed down in the other case, they may also serve in this ease.
Hence, for the reasons assigned in the opinion this day handed down in the case entitled Benjamin Guy Painter v. Bank of Osyka, No. 21909 of the docket, it is ordered and decreed that the judgment herein appealed from be affirmed.

 Ante, p. 457.